IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-42,342-02


EX PARTE RAYMOND DELEON MARTINEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION

FROM CAUSE NO. 387158-B IN THE 184TH DISTRICT COURT

HARRIS COUNTY




	Per Curiam; MEYERS, J. dissents. PRICE AND Cochran, JJ., not
participating. 


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for stay
of execution.
	On October 12, 1989, a Harris County jury found applicant guilty of the offense of
capital murder.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant's
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Martinez v. State, 867 S.W.2d 30 (Tex. Crim. App. 1993), cert. denied, 512 U.S.
1246 (1994).  On July 29, 1997, applicant filed his initial post-conviction application for writ
of habeas corpus in the convicting court.  This Court denied applicant relief.  Ex parte
Martinez, No. WR-42,342-01 (Tex. Crim. App. Aug. 18, 1999)(not designated for
publication).  Applicant's subsequent writ was received in this Court on March 22, 2006.
	Applicant presents one allegation.  We have reviewed the application and find the
allegation satisfies the requirements of Article 11.071, § 5(a).  Applicant's motion for stay
of execution is granted and we file and set his application in this Court for a review of the
legal questions raised. 
	IT IS SO ORDERED THIS THE 24TH DAY OF March, 2006.

Do Not Publish